Citation Nr: 1608930	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected anxiety disorder, rated 10 percent disabling prior to March 20, 2007, 30 percent disabling on and after March 20, 2007, and 50 percent on and after September 9, 2010. 

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, in a December 2007 rating decision, the RO increased the Veteran's disability evaluation for his anxiety disorder to 30 percent, effective from March 20, 2007.  Subsequently, in a September 2012 rating decision, the RO increased the Veteran's anxiety disorder to 50 percent, effective from September 9, 2010.  However, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2010 and a transcript is of record.

The Board remanded the case for further development in December 2011 and it has since been returned for appellate review. 

In December 2014, the Veteran appointed The American Legion as his representative.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the Virtual VA file reveals VA treatment records dated from June 2008 to July 2012 that were considered by the RO in the September 2012 rating decision.  VBMS contains additional VA treatment records dated from August 2013 to April 2014 that the RO will have the opportunity to review on remand.  The remaining documents in Virtual VA and VBMS are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal

The issue of entitlement to an increased evaluation for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2007 and July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal with respect to TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

The Veteran and his representative withdrew the appeal for TDIU in a written statement received by the RO in November 2007.  The December 2011 remand found that the issue of TDIU had been reasonably raised by the record.  However, in a July 2012 written submission, the Veteran reiterated his intent to withdraw the appeal for TDIU and referenced his November 2007 statement.  In a June 2013 rating decision, the RO denied entitlement to TDIU because the Veteran's service-connected disabilities did not render him unable to secure or maintain gainful employment.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to TDIU is dismissed.


REMAND

A remand is necessary to obtain relevant VA treatment records and an updated VA examination.  The Veteran completed an Authorization and Consent to Release Information in April 2011 that was associated with the claims file after the 2011 Board remand, informing the VA that he received treatment at the Dallas VA Medical Center from 2001 onward.  It does not appear that the AOJ obtained these records as the earliest VA treatment records are dated from May 2006.  On remand, the AOJ must obtain all outstanding and relevant VA treatment records not associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

2.  Contact the appropriate VA Medical Center, including the VA Medical Center in Dallas, Texas and obtain and associate with the virtual claims file all outstanding records of treatment, to include records dated from 2001.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the current severity and manifestations of his anxiety.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


